DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/04/2020 and 03/25/21 are being considered by the examiner.
Response to Amendment
This office action is in response to the preliminary amendment filed on 08/04/2020.  Regarding the amendment, claims 1-15 are present for examination.
The amended specification is accepted and recorded in file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (US 2012/0293037 A1).
Regarding claim 1, Uchida teaches a method for manufacturing a rotating electrical machine stator (16, fig 1) including a stator core (28) having a slot (38, fig 2); and a coil (30) having a leg part (102, 104) including a held-in-slot part (102a, 104a, fig 4) held in the slot (38) and a portion (110, 112) extending from the held-in-slot part (102a, 104a), wherein 
the coil (30) is formed by joining a plurality of segment conductors (100) together, the leg parts (102, 104) of the plurality of segment conductors (100) each are provided with a joint part (108) that is joined to another one of the segment conductors (100) with a conductive joint material (copper, para 0046]) that joins by heating, and the method comprises: 
a resin disposition step (S10, fig 15) of disposing a resin foam (50, fig 5-6) being before foaming on at least either one of an inner surface of the slot (38, step S12) and an outer surface of the held-in-slot part facing the inner surface of the slot; 
a held-in-slot part disposition step (S14) of disposing a plurality of the held-in-slot parts (102a, 104a) in the slot (38) such that a pair of the joint parts (108) to be joined together face each other and the conductive joint material (copper, para [0046]) is disposed between the pair of the joint parts (108) facing each other; and 
a heating step (S 18)  of heating the resin foam (50) and the conductive joint material (copper by welding) after the held-in-slot part disposition step, to foam the resin foam (50) and join the pair of the joint parts (108) together with the conductive joint material. 

    PNG
    media_image1.png
    403
    490
    media_image1.png
    Greyscale

Regarding claim 2, Uchida teaches the conductive joint material (copper) is configured to join the pair of the joint parts (108) together at a joint temperature higher than a foaming temperature at which the resin foam (50) is foamed (the temperature to melt the copper is higher than the temperature to melt resin), and in the heating step, the resin foam (50) and the conductive joint material are heated by increasing a temperature to the joint temperature, using a single heating device (para [0091]).
Regarding claim 3, Uchida teaches the coil (30) has a coil end part (110, 112) disposed outside the slot (38), and the resin disposition step (S10) includes a step of disposing the resin foam (50) being before foaming on at least either one of an outer surface of a protruding portion of the coil end part and an end surface of the stator core (28) facing the protruding portion (fig 5-7), the protruding portion protruding from the slot.
Regarding claim 4, Uchida teaches the heating step (S18) is performed with movement of the pair of the joint parts (108) in a direction in which the pair of the joint parts face each other restricted (para [0048]).
Regarding claim 5, Uchida teaches as the resin foam (50) being before foaming, a sheet-like resin foam integrally provided with a sheet member along at least one surface of the sheet member is used (fig 5), and the resin disposition step (S10) is performed before the held-in-slot part disposition step (S14) by disposing the sheet-like resin foam (50) being before foaming along the inner surface of the slot (38).
Regarding claim 6, Uchida teaches after the held-in-slot part disposition step (S14), the sheet-like resin foam (50) is formed so as to enclose an entire circumference of the outer surface of the held-in-slot part (102a, 104a), and both end parts (58, 60) of a portion of the sheet-like resin foam (50) that encloses the entire circumference of the outer surface are allowed to overlap each other (62, fig 3), and a pressing step of pressing at least a part of the overlapping portion (62) is performed, and the heating step (S18) is performed while a pressed state brought about in the pressing step is maintained (para [0062]).
Regarding claim 7, Uchida teaches the resin disposition step (S10) is performed by applying the resin foam (50) being before foaming to at least either one of the inner surface of the slot (38) and the outer surface of the held-in-slot part facing the inner surface of the slot.
Regarding claim 8, Uchida teaches before the held-in-slot part disposition step (S12), a thickness adjustment step of adjusting a thickness of the resin foam (50) being before foaming applied in the resin disposition step to a pre-specified thickness (para [0044]).
Regarding claim 9, Uchida teaches before the held-in-slot part disposition step, a resin drying step of drying the resin foam (50) being before foaming applied in the resin disposition step (S12).
Regarding claim 10, Uchida teaches rotating electrical machine stator comprising: 
a stator core (28) having a slot (38, fig 2); and 
a coil (30) having a leg part (102, 104, fig 4) including a held-in-slot part (102a, 104a) held in the slot (38) and a portion (110, 112) extending from the held-in-slot part (102a, 104a), wherein 
a resin foam (50) including a thermal expansion material (resin portion 82, para [0081], fig 14) is provided between an inner surface of the slot (38) and an outer surface of the held-in-slot part (102a, 104a) facing the inner surface of the slot (38), 
the coil (30) is formed by joining a plurality of segment conductors (100) together, 
the leg parts (102, 104) of the plurality of segment conductors (100) each are provided with a joint part (108) that is joined to another one of the segment conductors (100), and 
a conductive joint material (copper, para [0046]) containing a metallic particle is disposed between a pair of the joint parts (108) facing each other.

    PNG
    media_image2.png
    701
    461
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    352
    353
    media_image3.png
    Greyscale

Regarding claim 11, Uchida teaches wherein a distance between the inner surface of the slot (38) and the outer surface of the held-in- slot part (102a, 104a) is greater than or equal to a specified insulation distance (the thickness of layer 50), the inner surface and the outer surfaces being spaced apart from each other by the resin foam (fig 14).
Regarding claim 12, Uchida teaches an entire region of the outer surface of the held-in-slot part (102a, 104a) facing the inner surface of the slot (38) is covered by the resin foam (50, fig 3).
Regarding claim 13, Uchida teaches the slot (38, fig 3) has an opening part (40) that opens toward a side (382) of the slot (38) facing a rotating electrical machine rotor (14), and a portion of the outer surface of the held-in-slot part (102a, 104a) facing the opening part (40) is covered by the resin foam (portion 62).
Regarding claim 14, Uchida teaches the coil (30) has a coil end part (110, 112) disposed outside the slot (38), and the resin foam (50) is provided between an outer surface of a protruding portion of the coil end part (110, 112) and an end surface of the stator core (28) facing the protruding portion, the protruding portion protruding from the slot (fig 7-8).
Regarding claim 15, Uchida teaches a sheet member (50) is disposed between the inner surface of the slot (38) and the outer surface of the held-in-slot part (102a, 104a) facing the inner surface of the slot (38), and the resin foam (82) is provided along at least one surface of the sheet member (50, fig 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel et al. (US 20120025660 A1) teaches an electric machine includes a stator disposed about an axis in register with the rotor. The stator has a plurality of slots parallel to the axis. A plurality of windings with generally rectangular cross sections is provided with each winding having a first portion disposed radially inward of a second portion relative to the axis. At least two of the plurality of windings are at least partially inserted into each of the plurality of slots. The plurality of generally rectangular windings in each of the plurality of slots is configured to reduce resistive loss within the stator.
Onimaru et al. (US 7759834 B2) teaches electromagnetic device includes a plurality of coils formed by winding conductors. At least some of the conductors are constructed by stacking conductor constructional elements so that an eddy current generated by a leakage flux linked to the conductor is divided. An outer insulating member is disposed on an outer circumferential surface of the conductor stack for electrically insulating the conductor stack from another member. An inner insulating member whose thickness is smaller than a thickness of the outer insulating member is disposed between the conductor constructional elements adjoining to each other in the same conductor stack.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834